DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 6, “measuring a value for a voltage of the battery which is representative…draw” is vague.  It is unclear how measuring a voltage for a battery is representative of an instantaneous voltage drop as a result of a current draw.  What if the voltage is measured when no current draw is occurring?  It is suggested to use something similar to “measuring a value for a voltage during an instantaneous…”.  In line 7, “current” is vague as it is unclear if this is an electrical current or if it means current/present. It is suggested to use “of an electrical current draw”. In line 7, “as a result of a current draw” is vague, inferentially included, and makes the claim incomplete for omitting a step to provide a current draw.  No step has been set forth to have the IMD perform a function to have a current draw and therefore a voltage cannot be measured as “a result” of that current draw.  It is suggested to first state that the device performs some function that has a current draw.
Similarly, claim 19 has these problems.
Claim 2 is vague as it is unclear how the “current draw” is a time period.  It is suggested to use something similar to “the current draw happens over a period of time of less than 20 ms.”. 
Similarly, claim 3 has this problem.
In claims 3, 4,6, and 8, “RF transmission” is relative, vague and inferentially included.  The claim should first set forth that there is an RF transmission before any comparison is made.
Claim 7 is in the passive voice and is vague as it is unclear if there is a method step being recited.  It is suggested to use active voice, such as “implementing the method…”, to positively recite the method step.
In claim 10, “is generated” is in the passive voice and vague and the claim should first set forth that the unit performs some function with the RF unit to have a current draw.
In claim 15, “based on a request received…” is vague, in the passive voice, and inferentially included.  In order for the transmitting to be “based on” the received request, the method must first positively recite receiving the request.
In claim 17, “is suspended” is vague and in the passive voice.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a series of steps or functions of comparing voltage data to a threshold to transmit an alert. This judicial exception is not integrated into a practical application because the generically recited computer elements (such as the controller, battery, etc.) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when the elements are considered separately and in combination, they do not add significantly more to the exception.  For example, the input and output of the controller only receive and transmit the data and these are well-understood, routine, conventional computer functions recognized by the court decisions listed in MPEP 2103-2106.
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claims are directed to an abstract idea and/or the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to a general computer performing a calculation.  The claims are directed to an abstract idea, i.e. implementing the idea of comparing voltage data to a threshold to transmit an alert, such as can be done by a mental process, critical thinking, and/or pencil and paper, with additional generic computer elements, or additional structure (e.g. a controller, a battery, rf unit, etc.) recited at a high level of generality that perform generic functions routinely used in the art, and do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation or in the relevant art.  Thus, the recited generic computer components perform no more than their basic computer functions. These additional elements are well‐understood, routine and conventional limitations (see cited document(s)) that amount to mere instructions or elements to implement the abstract idea.  In addition, the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  See the recent decisions by the U.S. Supreme Court, including Alice Corp., Myriad, and Mayo.  In addition, the current claims are similar to other recent court decisions dealing with analyzing, comparing, and/or displaying data, such as Electric Power Group, Digitech, Grams, and Classen.

Based on the plain meaning of the words in the claim, the broadest reasonable interpretation of the claims (e.g. claim 19 having a controller, and corresponding method claims) is a system having a controller, wherein the controller is programmed with executable instructions to perform the calculations/mental process/critical thinking. The claim does not impose any limits on how the information is received by the controller, and thus this step covers any and all possible ways in which this can be done, for instance by typing the information into the system, or by the system obtaining the information from another device. The claim also does not impose any limits on how the computations/comparisons are accomplished, and thus it can be performed in any way known to those of ordinary skill in the art.
The comparisons are simple enough to be practically performed in the human mind or through critical thinking.  Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited comparing, the use of such physical aid does not negate the mental nature of this limitation. Nor does the recitation of a processor in the claim negate the mental nature of this limitation because the claim here merely uses the processor as a tool to perform the otherwise mental process.
The controller is recited so generically (no details whatsoever are provided other than that they are a display and processor) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 8-12, and 17-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Cinbis (2014/0277286).  Cinbis discloses that battery voltage is measured during RF transmission, which results in peak minimum voltage, and if the voltage is below a threshold an alert is transmitted during the telemetry, where the telemetry is stopped if the voltage gets too low (e.g. paras. 117-122, etc.). As the system and method of Cinbis uses RF/Bluetooth/BLE it does use a connection scan channel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 13, and 14 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cinbis. Cinbis discusses in paragraph 62 the measuring of battery voltage under a no-load condition and declaring an EOL (e.g. the claimed residual lifetime) when the voltage is too low, where the system can transmit out EOL information (e.g. paras. 68, 77, 79, etc.), and can do it on a daily basis (e.g. paras. 76, 93, etc.) and therefore would measure the battery voltage daily during the telemetry. In the alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Cinbis, with measuring an open circuit voltage of the battery before any loading, performing the method on a daily basis, and determining a residual lifetime of the battery to transmitting the residual lifetime, as is well known and common knowledge in the art (mpep 2144), since it would provide the predictable results of: allowing the IMD or physician to have a baseline battery voltage to know how much power the battery has lost during use and to track/trend the data; allowing the device to check on the battery daily to indicate an approaching end of life; and transmitting a warning to the user or physician regarding the amount of time left for the implantable device so the user or physician will know when the device will need to be replaced.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cinbis. Cinbis disclose the claimed invention and transmitting information to the physician about the battery life of the IMD but does not disclose transmitting a value of the battery voltage based on a request from the external device/user and selectively authorizing automatic monitoring as a function of the voltage of the battery.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Cinbis, with transmitting a value of the battery voltage based on a request from the external device/user and selectively authorizing automatic monitoring as a function of the voltage of the battery, as is well known and common knowledge in the art (mpep 2144), since it would provide the predictable results of allowing the physician to check the status of the battery at any time to determine the trend of the battery and estimate when the battery/device may need replaced, and allowing the device automatically turn on an increased or decreased monitoring of the battery if the battery capacity is getting into an area where the battery may soon fail or need replaced, or is a far time from failing and does not need constant monitoring.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            	7/29/22